OPINION OF THE COURT
The Appellant seeks a reversal of his conviction for leaving the scene of an accident. He asserts that the Trial Court erred by denying his Motion for Judgment of Acquittal. This Court agrees.
In assessing a Defendant’s Motion for Judgment of Acquittal a Trial Court must look only to the proof adduced by the State of Florida. *48State v Pennington, 534 So.2d 393 (Fla. 1988). In this case that proof was circumstantial in nature, especially as to the identification of the Appellant being the driver of the vehicle involved in the accident.
The Trial Court conceded that the evidence was circumstantial but found it sufficient based on the unrefuted testimony of the victim that she followed the vehicle which struck her. (R.108) However, the victim was unable to identify the driver of the vehicle (R. 62) nor did she identify the Appellant as being one of the three individuals whom she confronted when she arrived at the location of the vehicle. (R.59) Indeed, she did not even see who exited the vehicle that she claims struck her. (R.58)
The only evidence linking the Appellant to the crime was the testimony of the investigating officer. He testified that he returned with the victim to the location of the vehicle which the victim claimed struck her vehicle. He stated that although the Appellant admitted driving the vehicle that night, he denied driving the vehicle in the area where the accident occurred or even being involved in an accident. (R. 68-69).
This evidence is clearly insufficient “to identify the [Appellant] as the perpetrator of the crime.” Ponsell v State, 393 So.2d 635, 637 (Fla. 4th DCA 1981). Accordingly, the Appellant’s conviction is reversed and this case is remanded to the Trial Court with directions to discharge the Appellant.